UNITED STATES COURT OF APPEALS
     FOR THE FIFTH CIRCUIT



         Nos. 01-40474
           & 01-40471
       Summary Calendar



        EULOGIO MIRELES;
       BARTOLO MENDIOLA;
         ISRAEL TREVINO;
      FRANCISCO GONZALES

                          Plaintiffs - Appellants,


             and


      DAVID LYNN HORTON


                                         Appellant


            versus


       CELANESE CORP.;
    CELANESE CHEMICAL CO.

                           Defendants - Appellees.


         OSCAR GUERRA

                             Plaintiff - Appellant


             and


      DAVID LYNN HORTON

                                         Appellant
                               versus


                      CELENESE CORP.; ET AL.

                                                          Defendants

                          CELANESE CORP;
                       CELANESE CHEMICAL CO

                                              Defendants - Appellees



          Appeals from the United States District Court
                For the Southern District of Texas
                         (No. C-76-CV-134)

                           March 19, 2002


Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:

     AFFIRMED.   See 5TH CIR. R. 47.6.




                                 -2-